


Exhibit 10.18
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”) is effective as of December 6, 2013
(the “Effective Date”), by and between Under Armour, Inc. a Maryland corporation
(the “Company”), and Robin Thurston (“Executive”), a resident of the State of
Texas.
1.Employment. Subject to the terms and conditions contained herein, the Company
hereby employs Executive, and Executive hereby accepts employment with the
Company.
2.Term. The term of Executive’s employment under this Agreement shall be the
period commencing on the date hereof and continuing until December 31, 2016,
unless terminated earlier pursuant to section 14 (such period, the “Term”).
Executive’s employment with the Company during the Term and any time period
after the Term shall be on an at-will basis, which means that, subject to the
terms and conditions set forth herein, Executive’s employment is terminable by
either the Company or Executive for any reason or no reason, with or without
cause.
3.Position and Duties. Executive shall serve as SVP, Digital reporting to the
CEO, Kevin Plank and shall be the principal executive responsible for the
MapMyFitness business and related digital businesses of the Company. The
principal place of Executive’s employment shall be the Company’s office located
in Austin, Texas; however, Executive is required to have a presence at the
Company’s headquarters in Baltimore, Maryland, for substantial periods from time
to time in connection with performing Executive’s employment duties, and
Executive is expected to travel to the Company’s headquarters regularly, and
other locations as necessary, on Company business during the Term.
4.Exclusivity. Throughout the Term, and except to the extent otherwise
authorized by the Company, Executive shall devote Executive’s full business time
and energy to the business and affairs of the Company and use Executive’s
reasonable best efforts, skills and abilities to promote the interests of the
Company and perform Executive’s duties and responsibilities hereunder. Executive
represents and warrants that Executive is under no fiduciary, contractual or
other legal obligation to another company, venture, business or employer that
would prevent Executive from being employed by the Company as set forth herein.
This provision shall not be construed to prohibit any activities relating to the
management of Executive’s personal investments or to prohibit Executive from
serving on corporate, business, civic, religious, educational or charitable
boards or committees so long as such activities do not materially interfere with
Executive’s performance of his duties and responsibilities hereunder.
5.Compensation and Benefits.
a.Base Salary. Executive shall be paid a base salary (the “Base Salary”) of
$350,000 per year, less applicable deductions, payable in installments in
accordance with the Company’s customary payroll practices. The Company may, in
its sole discretion, adjust the Base Salary, as and when the Company deems
appropriate.

1

--------------------------------------------------------------------------------




b.Benefits. Subject to and in accordance with the terms and conditions of the
Company’s applicable plan documents in force from time to time and applicable
law, Executive
will be eligible to participate in all employee benefit plans, programs and
arrangements (including, without limitation, any plans, programs and
arrangements providing for retirement benefits, disability benefits, health and
life insurance, vacation and paid holidays) that the Company makes available to
its similarly situated executives generally.
c.Bonuses. For each year of the Term starting January 1, 2014, provided that
Executive meets the Company’s high expectations on Executive’s Annual
Performance Evaluations, Executive will be eligble to receive a bonus subject to
the rules set forth in the Company’s annual Incentive Plan. Executive’s target
percentage, also known as the UA House Bonus, is 45% of the Base Salary (the
maximum amount payable is 75%) earned during the year of employment for which
the UA House Bonus is awarded. Executive shall be eligible to participate in the
MapMyFitness Bonus Plan for the year ended December 31, 2013.
d.Equity. Executive will be granted, subject to approval of the Compensation
Committee of the Board of Directors, a restricted stock unit grant with a value
at grant of $1.2 million with a 2 year (50% vesting per year) vesting schedule
and a Performance Stock Unit grant with a value at grant of $750,000. Vesting of
the PSU grant is based on the Company’s 2014 and 2015 performance; vest dates,
if performance metrics are achieved, will be in February 2016, February 2017,
and February 2018. The equity awards shall be subject to the Company’s 2005
Omnibus Long-Term Incentive Plan and standard documents and shall be granted at
the time of the Company’s annual equity award grant (which is expected to occur
in February 2014). The actual number of shares Executive receives will be based
on the five day average stock price immediately prior to grant.
e.Business Expenses. The Company shall reimburse Executive for (or, at the
Company’s option, pay) all ordinary, necessary and reasonable business expenses
actually incurred by Executive in performing Executive’s duties under this
Agreement. All reimbursable expenses shall be appropriately documented by
Executive upon submission of any request for reimbursement in a manner
consistent with the Company’s expense reporting policies and applicable federal
and state tax recordkeeping requirements.
f.Withholdings and Taxes. All compensation payable to Executive hereunder is
subject to withholding for all applicable federal, state and local income taxes,
and all applicable employment, occupational, Social Security and other similar
taxes, and any other amounts as required by law.
g.Clawback. Notwithstanding any other provision in this Agreement to the
contrary, any incentive-based compensation, or any other compensation, paid to
Executive pursuant to this Agreement or any other agreement or arrangement with
the Company which is subject to recovery under any law, government regulation or
stock exchange listing requirement, will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company pursuant to any such law, government regulation or stock exchange
listing requirement).

2

--------------------------------------------------------------------------------




6.    Confidentiality, Non-Competition and Non-Solicitation. Executive
acknowledges and agrees that Executive is bound by Executive’s obligations to
the Company with respect to confidentiality, non-competition and
non-solicitation as set forth in Executive’s “Employee
Confidentiality, Non-Competition, and Non-Solicitation Agreement” (hereinafter
“Non-Competition Agreement”) dated as of the date hereof, attached hereto and
incorporated herein by reference.
7.    Termination; Rights on Termination. Executive’s employment is at-will but
the benefits Executive receives upon termination, if any, are dependent on the
reason for termination. Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all positions that
Executive holds as an officer or member of the Board of Directors (or a
committee thereof) of the Company or any of its affiliates. Executive’s
employment may be terminated in any one of the following ways:
a.    Termination by the Company for Cause. The Company may terminate the Term
and Executive’s employment for Cause (as defined below), and such termination
for Cause shall be effective immediately upon provision of notice to Executive
that his employment has been terminated for Cause. For purposes of this
Agreement, “Cause” means: (i) Executive’s material breach of any material
provision of this Agreement or any other agreement to which Executive and the
Company and/or its affiliates are parties, (ii) Executive’s willful failure to
perform Executive’s duties under this Agreement, (iii) Executive’s willful
failure to follow a lawful directive of the Company’s Board of Directors, (iv)
Executive’s material failure to comply with the Company’s material written
policies or rules, as they may be in effect from time to time, provided that
Executive has been provided with written notice of such policies or rules, (v)
Executive’s commission of any negligent or intentional act that results in
severe harm to the Company, excluding any act Executive takes in good faith that
Executive reasonably believed was in the best interests of the Company, (vi)
Executive’s use of illegal drugs, (vii) Executive’s material dishonesty, fraud,
willful misconduct or breach of fiduciary duty with respect to the business or
affairs of the Company, or (viii) Executive’s commission of a felony; offense
punishable by imprisonment in a state or federal penitentiary; any offense,
civil or criminal, involving material dishonesty, fraud, moral turpitude or
immoral conduct; or any crime of sufficient import to potentially discredit or
adversely affect the Company’s ability to conduct its business in the normal
course ; provided, however, that no termination shall occur pursuant to
subsections (i) through (v) herein unless the Company first gives Executive
notice of its intention to terminate and of the Cause for such termination, and
Executive has not, within fifteen (15) business days following receipt of such
notice, cured such Cause to the reasonable satisfaction of the Company. In the
event Executive’s employment is terminated by the Company for Cause, no
compensation or benefits shall be payable to Executive after the date of such
termination, except as provided for in section 7(f) or as otherwise required
under the terms of the Company’s employee benefit plans and programs or
applicable law.
b.    Termination by the Company Without Cause. At any time during the Term, the
Company may, without Cause and for any reason whatsoever, terminate the Term and
Executive’s employment, effective immediately upon provision of notice to
Executive or at such later date specified by the Company. In the event
Executive’s employment is terminated without Cause, and provided that Executive
fully complies with his obligations under this Agreement and

3

--------------------------------------------------------------------------------




executes a general release of all claims as required under section 7(g), then
Executive shall be paid compensation pursuant to sections 7(f) and 7(g).
c.    Termination by Executive for Good Reason. Executive may terminate the Term
and his employment for Good Reason. For purposes of this Agreement, “Good
Reason” means the occurrence of any of the following, in each case without
Executive’s written consent: (i) a material reduction in Executive’s Base
Salary, unless the reduction is part of an overall and nondiscriminatory
reduction to the base salaries of all similarly situated employees and the
reduction is proportional to the reductions suffered by the other employees,
(ii) a relocation of Executive’s principal place of employment to a location
more than fifty (50) miles from the location identified in Section 3 (provided,
however, that any travel contemplated by Section 3 of this Agreement shall not
constitute a relocation), or (iii) a material reduction in Executive’s
authority, duties or responsibilities as they exist at the start of this
Agreement (other than temporarily while Executive is physically or mentally
incapacitated or as required by applicable law). Notwithstanding the foregoing,
an occurrence described above which otherwise may constitute Good Reason
hereunder shall not constitute Good Reason if: (x) Executive fails to provide
written notice to the Company of the occurrence alleged to constitute Good
Reason hereunder within fifteen (15) business days after such occurrence
initially occurs, (y) the Company cures, corrects or otherwise remedies such
occurrence within ten (10) business days after the Company’s receipt of
Executive’s written notice hereunder, as determined in the Company’s reasonable
judgment, or (z) in the event the Company does not cure, correct or otherwise
remedy such occurrence as provided above, Executive fails to resign within ten
(10) business days after the end of such cure period. In the event Executive’s
employment is terminated by Executive for Good Reason, and provided that
Executive fully complies with his obligations under this Agreement and executes
a general release of all claims as required under section 7(g), then Executive
shall be paid compensation pursuant to sections 7(f) and 7(g).
d.    Termination by Executive without Good Reason. Executive may terminate the
Term and his employment hereunder without Good Reason upon provision of thirty
(30) calendar days’ written notice to the Company. In the event Executive
terminates his employment without Good Reason, no compensation or benefits shall
be payable to Executive after the date of termination, except as provided for in
section 7(f) or as otherwise required under the terms of the Company’s employee
benefit plans and programs or applicable law.
e.    Termination Upon Death or Disability. The Term and Executive’s employment
with the Company will terminate immediately upon the death of Executive, and may
be terminated by the Company upon the Disability of Executive. The term
“Disability” for purposes of this Agreement means the inability of Executive to
perform Executive’s essential duties and responsibilities (even with reasonable
accommodation) under this Agreement for a period of more than ninety (90)
consecutive days or one hundred and eighty (180) non-consecutive days during any
twelve (12) month period by reason of a mental or physical disability as
determined by the Board of Directors of the Company in its reasonable
discretion. In the event Executive’s employment is terminated due to Executive’s
death or Disability, Executive, or Executive’s estate as applicable, shall
receive the benefits set forth in section 7(f), and as otherwise required under
the terms of the Company’s employee benefit plans and programs or applicable
law.

4

--------------------------------------------------------------------------------




f.    Payment Through Termination. Upon termination of Executive’s employment
for any reason, Executive (or Executive’s estate, in the case of a termination
due to Executive’s death) shall be entitled to receive any accrued but unpaid
Base Salary and all benefits and reimbursements due through the effective date
of termination (collectively, the “Accrued Amounts”). The Accrued Amounts will
be paid in accordance with the Company’s standard payroll procedures, except
that Executive’s rights under any employee benefit plan or program of the
Company shall be governed by the terms of such plan or program and applicable
law.
g.    Payment for Termination By the Company Without Cause or By Executive for
Good Reason. In the event Executive’s employment is terminated by the Company
without Cause (other than pursuant to death or Disability) or by Executive for
Good Reason, and provided that Executive fully complies with his obligations
under this Agreement and executes and returns to the Company, within twenty-one
(21) days after Executive’s termination (or such longer period as may be
required by applicable law), a full and complete release of all claims against
the Company, its affiliates, and their respective employees, officers, and
directors, in a form reasonably acceptable to the Company (the “Release”), and
provided, further, that Executive does not revoke the Release, then the Company
shall pay Executive, in addition to the Accrued Amounts, an amount equal to (x)
twenty-four months, in the event the termination occurs in 2013 or 2014,
eighteen months, in the event the termination occurs in 2015 or twelve months,
in the event the termination occurs in 2016, of Employee’s base salary as in
effect on the date of termination, less required withholdings, and (z) a
pro-rata bonus for the year in which the employment is terminated based on the
number of days worked during the year, less required withholdings. Such amount
will be payable in accordance with the Company’s regular payroll practices,
commencing on the sixtieth (60th) day after the date of termination (but with
the first payment being a lump sum payment covering all payment periods from the
date of termination through the date of such first payment), provided that the
Release has become final and irrevocable. Executive’s rights under any employee
benefit plan or program of the Company shall be governed by the terms of such
plan or program and applicable law.
h.    COBRA Payments for Termination By the Company Without Cause or By
Executive for Good Reason. If Executive complies with the conditions set forth
in section 7(g) and timely and properly elects continuation coverage under the
Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”), the Company shall pay
Executive’s COBRA premiums for 12 months to enable Executive to continue
Executive’s medical (including prescription), dental and vision insurance
coverage on the same terms as existed prior to Executive’s termination, (subject
to any future changes in coverage that the Company makes for other full-time
employees).
i.    Right to Offset. In the event of any termination of Executive’s employment
under this Agreement for any reason, the Company’s obligation to make any
payments hereunder shall be subject to reasonable offset for any outstanding
amounts that the parties agree Executive owes to the Company. All payments and
benefits payable under this Agreement are gross payments subject to applicable
taxes and withholdings.
8.    Return of Company Property. Executive agrees that upon the termination of
his employment for any reason, or upon the Company’s request at any time,
Executive shall (i)

5

--------------------------------------------------------------------------------




immediately deliver to the Company all tangible and intangible property owned by
the Company, including, without limitation, access cards, keys, computers,
computing devices, cell phones, memory devices, computer files, notes,
documents, records and any other tangible item, together with all copies of any
of the foregoing, and any other material containing, summarizing, referencing,
or incorporating in any way or otherwise disclosing any Confidential Information
(as defined in the Non-Competition Agreement) or Works for Hire (as defined in
the Non-Competition Agreement), and (ii) immediately delete and erase from any
tangible and intangible property not owned by the Company and within the
possession or control of Executive any material containing, summarizing,
referencing, or incorporating in any way or otherwise disclosing any
Confidential Information or Works for Hire.
9.    Cooperation.     During the Term and thereafter, Executive shall
reasonably and appropriately respond to all reasonable inquiries from the
Company relating to any current or future investigation, regulatory action, or
litigation (including but not limited to any internal or external
investigations), and shall make himself reasonably available to confer with the
Company and/or its counsel and otherwise provide such reasonable assistance,
information and/or testimony, as the Company and/or its counsel may deem
necessary in connection with such investigation, regulatory action, or current
or future litigation arising from actions or events occurring during Executive’s
employment with the Company. If the Company requires assistance in accordance
with this section 9, the Company shall reimburse Executive for any reasonable
out of pocket expenses of Executive incurred in connection with Executive’s
provision of such assistance.
10.    Non-disparagement. Executive shall not at any time make, publish or
communicate to any person or entity or in any public forum any defamatory or
disparaging remarks, comments or statements concerning the Company (including
negative references to the Company’s products, services, policies, directors,
officers or employees). Notwithstanding the foregoing, nothing in this Agreement
shall apply to or restrict in any way the communication of any information by
Executive, in whatever form, to (i) any person acting on behalf of the Company
in connection with any internal investigation or review, (ii) any person acting
on behalf of a government agency conducting an investigation about which
Executive has relevant information, or (iii) any other person if required by a
lawfully issued subpoena or court order. If Executive responds or communicates
with any party or entity described in clause (ii) or (iii) of the preceding
sentence, Executive shall notify the Company in advance of such response or
communication. No executive officer of the Company shall at any time make,
publish or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments or statements concerning Executive.
Notwithstanding the foregoing, nothing in this Agreement shall apply to or
restrict in any way the communication of any information by the Company, in
whatever form, to any person or entity if required by a lawfully issued subpoena
or court order. If the Company responds or communicates with any party or entity
described in the preceding sentence, the Company shall notify Executive in
advance of such response or communication.
11.    Indemnification. In the event Executive is made, or threatened to be
made, a party to any legal action or proceeding, by reason of the fact that
Executive is or was an employee or officer of the Company or serves or served
any other entity in any capacity at the Company’s request, Executive shall be
indemnified by the Company. During Executive’s

6

--------------------------------------------------------------------------------




employment with the Company and thereafter, so long as Executive may have
liability arising out of his service as an officer or director of the Company,
the Company agrees to continue and maintain a director’s and officer’s liability
insurance policy covering Executive with coverage no less than that available to
active directors and officers of the Company.
12.    Notices.
a.    All notices provided for or required by this Agreement shall be in writing
and shall be deemed to have been properly given when sent to the other party by
facsimile (confirmation of receipt required) or when received by the other party
if mailed by certified or registered mail, return receipt requested, as follows:
 
If to the Company:    
Under Armour, Inc.
 
 
 
Attn: John Stanton, SVP General Counsel
 
 
 
1020 Hull Street
 
 
 
Baltimore, MD 21230
 



 
with copies to (which shall not constitute notice):
 



 
 
King & Spalding LLP
 
 
 
Attn: William Roche
 
 
 
1180 Peachtree Street, N.E.
 
 
 
Atlanta, Georgia 30309
 
 
 
 
 
 
If to Executive:
Robin Thurston
 
 
 
2901 Clearview Drive
 
 
 
Austin TX 78703BA
 



b.    Either party hereto may change the address to which notice is to be sent
by written notice to the other party in accordance with the provisions of this
section 19.
c.    
13.    Entire Agreement. This Agreement constitutes a single integrated contract
expressing the entire agreement of the parties, and supersedes and replaces any
and all other agreements, written or oral, express or implied, between
Executive, on the one hand, and the Company or MapMyFitness, Inc., on the other
hand, concerning the subject matter hereof, with the exception of the
Non-Competition Agreement and the Merger Noncompetition Agreement between the
Company and the Executive dated as of the date hereof, which remains in full
force and effect. For the avoidance of doubt, any written agreements between the
Executive and the Company or its affiliates entered into in connection with the
acquisition of MapMyFitness by the Company shall not be superseded or replaced
by this Agreement.
14.    Waiver. The waiver by any party to this Agreement of a breach of any of
the provisions of this Agreement shall not operate or be construed as a waiver
of any subsequent or simultaneous breach of the same or different provisions.

7

--------------------------------------------------------------------------------




15.    Governing Law; Venue. This Agreement shall be deemed to be made in, and
in all respects shall be interpreted, construed, and governed by and in
accordance with the laws of the State of Maryland, irrespective of its
choice-of-law rules. Any action arising under or related to this Agreement,
Executive’s employment with the Company, or the cessation of Executive’s
employment with the Company shall be filed exclusively in the state or federal
courts with jurisdiction over Baltimore City, Maryland and each of the parties
hereby consents to the jurisdiction and venue of such courts.
16.    Assignability. This Agreement is personal to Executive and may not be
assigned by Executive. Any purported assignment by Executive shall be null and
void from the initial date of the purported assignment. This Agreement shall be
assignable by the Company and shall inure to the benefit of the Company and its
successors and assigns.
17.    Headings and Captions. The headings and captions used in this Agreement
are for convenience of reference only, and shall in no way define, limit, expand
or otherwise affect the meaning or construction of any provision of this
Agreement.
18.    Counterparts Acceptable. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.
19.    Severability. Should any provision of this Agreement be declared or
determined by any court of competent jurisdiction to be unenforceable or invalid
for any reason, the validity of the remaining parts, terms or provisions of this
Agreement shall not be affected thereby and the invalid or unenforceable part,
term or provision shall be deemed not to be a part of this Agreement.
20.    Third Party Beneficiaries. The parties agree that the affiliates of the
Company are intended third party beneficiaries of this Agreement, with full
rights to enforce this Agreement. Except as stated in the preceding sentence,
this Agreement does not confer any rights or remedies upon any person or entity
other than the parties to this Agreement and their respective successors and
permitted assigns.
21.    Interpretation. No provision of this Agreement or any related document
shall be construed against or interpreted to the disadvantage of any party
hereto by reason of such party’s having or being deemed to have structured or
drafted such provision.
22.    Modification. No provision of this Agreement may be modified or waived
except in writing signed by Executive and a duly authorized representative of
the Company. The writing shall specifically reference this Agreement and the
provision that the Company and Executive intend to waive or modify.
Notwithstanding the foregoing, if it is determined by a court of competent
jurisdiction that any restrictive covenant set forth in this Agreement is
excessive in duration or scope or is unreasonable or unenforceable, it is the
intention of the parties that such restriction may be modified by the court to
render it enforceable to the maximum extent permitted by law.
23.    Survival. Executive’s obligations under this Agreement shall survive the
expiration or termination of this Agreement for any reason and shall thereafter
be enforceable

8

--------------------------------------------------------------------------------




whether or not such termination is claimed or found to be wrongful or to
constitute or result in a breach of any contract or of any other duty owed or
claimed to be owed to Executive by the Company.
24.    Code Section 409A. This Agreement is intended to comply with Section 409
of the Internal Revenue Code of 1986, as amended (“Section 409A”), or an
exemption thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a “separation from service”
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by Executive on account of non-compliance with Section 409A.
25.    Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT OR (II) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY, OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.


[signature page follows]

9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties are signing this Agreement to be effective as of
the Effective Date.
UNDER ARMOUR, INC.




By: /s/ Brad Dickerson            
Name: Brad Dickerson
Title: Chief Financial Officer




EXECUTIVE




/s/ Robin Thurston                
Name: Robin Thurston

10

--------------------------------------------------------------------------------




AMENDMENT NO. 1
dated as of February 9, 2016


to


Employment Agreement
dated as of December 6, 2013


This Amendment No. 1 (the “Amendment”) is made as of February 9, 2016, by and
between Under Armour, Inc., a Maryland corporation (the “Company”) and Robin
Thurston (“Executive”), a resident of the State of Texas, to the Employment
Agreement dated as of December 6, 2013 between the parties (the “Employment
Agreement” and, as amended the “Amended Employment Agreement”).
1.Section 5.d of the Employment Agreement is hereby amended to delete the
reference to “a restricted stock unit grant with a value at grant of $1.2
million with a 2 year (50% vesting per year) vesting schedule and”.


2.In lieu of Executive being granted the restricted stock unit grant referred to
in the deleted language described in Section 1 of this Amendment, Executive has
been awarded a restricted stock unit grant with respect to 22,169 shares of the
Company’s Class A common stock, with 14,780 shares vesting February 15, 2016,
3,694 shares vesting February 15, 2017 and 3,695 shares vesting February 15,
2018. The terms of the equity award have been set forth in a grant agreement
between the Company and Executive.


3.This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original but all of which shall constitute one instrument.


IN WITNESS WHEREOF, the parties are signing this Amendment to be effective as of
the date listed above.
UNDER ARMOUR, INC.


By:/s/ John P. Stanton                
Name:John P. Stanton
Title: Senior Vice President, General
Counsel, Secretary




EXECUTIVE


/s/ Robin Thurston                
Name: Robin Thurston





11